DECISION OF DISMISSAL
Pursuant to Tax Court Rule (TCR) 54 B(1) and Tax Court Rule Magistrate Division (TCR-MD) 20 this matter is before the court on Defendant's first Motion to Dismiss filed on August 4, 2011, and Defendant's second Motion to Dismiss filed August 25, 2011, on the grounds that Plaintiffs have repeatedly failed to allow Defendant an inspection of the subject property in this appeal and have failed to comply with an order of the court. The court's Order filed August 8, 2011, directed Plaintiffs that "[i]f Plaintiffs fail to allow Defendant to inspect both the interior and exterior of their property within the next few days, Plaintiffs' appeal will be dismissed." *Page 2
Defendant's second Motion to Dismiss, filed on August 25, 2011, stated that as of that date, Plaintiffs had "not contacted the Defendant regarding an inspection." Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of August 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron August 30, 2011. The Court filed and entered this documenton August 30, 2011.
 *Page 1